Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 10, 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al (WO02/23653) in view of Honda (US20060062929).
Regarding claim 5, Fuji et al teaches an optical element stamper structure provided on a surface of a mold roll for use in manufacturing an optical element (intended use) comprising a plurality of split lenses the optical element structure, comprising: 
a base portion (11);
a plurality of lens-like intaglio portions (12A) provided on the base portion, and corresponding to the plurality of split lenses (see figures1- 2); the plurality of lens-like intaglio portions (Fresnel) each extending in first direction and arranged in the second direction (stretch across a two-dimensional substrate), the second direction crossing the first direction and being parallel with a direction of rotation of the mold roll; and
a groove portion provided on the base portion (see figure 1) and extending in the second direction to intersect the lens-like intaglio portion, the groove portion having a constant structure depth in a range from 50% to 120% of a depth of a lowest point of a lens-like intaglio portion among the plurality of lens like intaglio portions.
Fuji et al  teaches using a mold to create the lens sheet. The grooves extend from end to end; however, Fuji et al fails to specifically disclose the plurality of lens-like intaglio portions being parallel with a direction of rotation of the mold roll.

supplying a base portion (2; paragraph 29); supplying a plurality of lens like intaglio portions (6; paragraphs 40, 42 and 47) onto the base portion;
pressing the substrate film by a pressing roll (11,12; paragraph 35) to a mold roll(14)including a stamper structure corresponding to the split lenses (Fresnel lenses 3), the plurality of lens-like intaglio portions each extending in first direction and arranged in the second direction (stretch across a two-dimensional substrate), the second direction crossing the first direction and being parallel with a direction of rotation of the mold roll; and having a surface on which a groove portion provided on the base portion and extending in the second direction to intersect the lens like intaglio portions (see figure 1), the groove portion (paragraph 60-61) having a constant structure depth in a range from 50% to 120% of a depth of a lowest point of a lens-like intaglio portion among the plurality of lens-like intaglio portions- the stamper structure around the circumference of the roll die mold in a direction of rotation where the mold can be formed/ shape with axially aligned or not axially aligned (oblique or horizontal) lens structures (paragraph 60-62);  curing the transparent resin (via element #15; paragraph 67-68); and peeling the substrate film from the mold roll (paragraph 69). Also, Honda (paragraphs 60-63) teaches the mold roll (14) grooves can have different shapes, randomly arranged, at different pitches and the roller is axially movable. Thus,  being parallel with a direction of rotation of the mold roll, and Honda further teaches arranging the grooves in a certain directions can provide a smoother release of the film. Essentially, this manufacturing process is a methodology for mass producing optical elements with good optical quality. 
Regarding claim 6, see figure 1 and page 10 (Fresnel Lens).
Regarding claim 7,  Fuji et al teaches an optical element stamper structure provided on a surface of a mold roll for use in manufacturing an optical element (intended use) comprising a plurality of split lenses the optical element structure, comprising:
a base portion (11);

 wherein the lens-like intaglio portions include one or more structures each corresponding to Fresnel lens structure (figure 1) in which the split lenses are arranged concentrically; and 
 one or more groove (see figure 1) portions provided on the base portion and extending in a direction of rotation of the mold roll such that the one or more groove portions pass through centers of the one or more structures each corresponding to the Fresnel lens structure (figure 1), each one of the one or more grooves portions having a constant structure depth in a range from 50%to 120% of a depth of a lowest point of a lens like intaglio portion among the plurality of lens like intaglio portions (see figure 1-2).
Regarding claim 10, Fuji et al teaches a method for manufacturing an optical element including a split lens structure including a plurality of
split lenses (figure 1), the method comprising:
providing a transparent substrate film (11,25);
supplying a transparent resin onto a surface of the substrate film (see figure 2);
pressing the substrate film by a pressing roll (24) to a mold roll such that transparent resin is sandwiched between the substrate film and the mold roll the optical element of claim 7 (see figures 1-2;); curing (cooling) the transparent resin; and peeling the substrate film from the mold roll. 
Regarding claim 12, see Examiner’s notes in claim 10.
Claims 5-7 and 10, 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Warren Jebens (GB202187) in view of Honda (US20060062929).
Regarding claim 5, Robert Warren Jebens teaches an optical element stamper structure provided on a surface of a mold roll for use in manufacturing an optical element (intended use) comprising a plurality of split lenses the optical element structure, comprising:
a base portion (21, 11);
a plurality of lens-like intaglio portions (23, 24) provided on the base portion, and corresponding to the plurality of split lenses (see figure 2); the plurality of lens-like intaglio portions each extending in first direction and arranged in the second direction (stretch across a two-dimensional substrate), the second direction crossing the first direction and being parallel with a direction of rotation of the mold roll; and
a groove portion (25) provided on the base portion (see figure 2) and extending in the second direction to intersect the lens-like intaglio portion, the groove portion having a constant structure depth in a range from 50% to 120% of a among the plurality of lens like intaglio portions.
Robert Warren Jebens teaches using a mold to create the lens sheet. The grooves extend from end to end; however, Robert Warren Jebens fails to specifically disclose the plurality of lens-like intaglio portions being parallel with a direction of rotation of the mold roll.
In the same field of endeavor, Honda teaches the method comprising:
supplying a base portion (2; paragraph 29); supplying a plurality of lens like intaglio portions (6; paragraphs 40, 42 and 47) onto the base portion;
pressing the substrate film by a pressing roll (11,12; paragraph 35) to a mold roll(14)including a stamper structure corresponding to the split lenses (Fresnel lenses 3), the plurality of lens-like intaglio portions each extending in first direction and arranged in the second direction (stretch across a two-dimensional substrate), the second direction crossing the first direction and being parallel with a direction of rotation of the mold roll; and 
having a surface on which a groove portion provided on the base portion and extending in the second direction to intersect the lens like intaglio portions (see figure 1), the groove portion (paragraph 60-61) having a constant structure depth in a range from 50% to 120% of a depth of a lowest point of a lens-like intaglio portion among the plurality of lens-like intaglio portions- the stamper structure 
Although the Jeben- Honda combination fails to specifically disclose the lens like intaglio portion being parallel to direction of rotation of the mold roll, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Robert Warren Jebens and Honda teach manufacturing the lens elements using molding techniques, forming the molding roller/die to correspond to the shape of the lens sheet structure which could have the plurality of lens-like intaglio portions being parallel with a direction of rotation of the mold roll, and Honda further teaches arranging the grooves in a certain directions can provide a smoother release of the film. Essentially, this manufacturing process is a methodology for mass producing optical elements with good optical quality. 
Regarding claim 6, see figures 1 and 2 of Robert Warren Jebens.
Regarding claim 7, Robert Warren Jebens teaches an optical element stamper structure provided on a surface of a mold roll for use in manufacturing an optical element (intended use) comprising a plurality of split lenses the optical element structure, comprising:
a base portion (21, 11);
a plurality of lens-like intaglio portions (23, 24) provided on the base portion, and corresponding to the plurality of split lenses (see figure 2);
 wherein the lens-like intaglio portions includes one or more structures each corresponding to Fresnel lens structure (figures 1-2) in which the split lenses are arranged concentrically; and 
 one or more groove (25) portions provided on the base portion and extending in a direction of rotation of the mold roll such that the one or more groove portions pass through centers of the one or more structures each corresponding to the Fresnel lens structure (figure 2), each one of the one or more grooves portions having a constant structure depth in a range from 50%to 120% of a depth of a lowest point of a lens like intaglio portion among the plurality of lens like intaglio portions (page 1, lines 38-90 and page 2, lines 92-102).
Robert Warren Jebens teaches using a mold to create the lens sheet. The grooves extend from end to end; however, Robert Warren Jebens fails to specifically disclose one or more grooves being parallel with a direction of rotation of the mold roll.

supplying a base portion (2; paragraph 29); supplying a plurality of lens like intaglio portions (6; paragraphs 40, 42 and 47) onto the base portion;
pressing the substrate film by a pressing roll (11,12; paragraph 35) to a mold roll(14)including a stamper structure corresponding to the split lenses (Fresnel lenses 3), the plurality of lens-like intaglio portions each extending in first direction and arranged in the second direction (stretch across a two-dimensional substrate), the second direction crossing the first direction and being parallel with a direction of rotation of the mold roll; and 
having a surface on which a groove portion provided on the base portion and extending in the second direction to intersect the lens like intaglio portions (see figure 1), the groove portion (paragraph 60-61) having a constant structure depth in a range from 50% to 120% of a depth of a lowest point of a lens-like intaglio portion among the plurality of lens-like intaglio portions- the stamper structure around the circumference of the roll die mold in a direction of rotation where the mold can be formed/ shape with axially aligned or not axially aligned (oblique or horizontal) lens structures (paragraph 60-62);  curing the transparent resin (via element #15; paragraph 67-68); and peeling the substrate film from the mold roll (paragraph 69).

Although the Jeben- Honda combination fails to specifically disclose the lens like intaglio portion or grooves being parallel to direction of rotation of the mold roll, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Robert Warren Jebens and Honda teach manufacturing the lens elements using molding techniques, forming the molding roller/die to correspond to the shape of the lens sheet structure which could have the plurality of lens-like intaglio portions or groove portions being parallel with a direction of rotation of the mold roll, and Honda further teaches arranging the grooves in a certain directions can provide a smoother release of the film. Essentially, this manufacturing process is a methodology for mass producing optical elements with good optical quality. 
Regarding claim 10, Robert Warren Jebens teaches a method for manufacturing an optical element including a split lens structure including a plurality of
split lenses (23, 24), the method comprising:
providing a transparent substrate film (21);
supplying a transparent resin onto a surface of the substrate film;
such that transparent resin is sandwiched between the substrate film and the mold roll including the optical element of claim 7 (see figures 1-2; page 1, lines 89-101 and page 2, lines 92-102); curing the transparent resin; and peeling the substrate film from the mold roll. 
Regarding claim 12, see Examiner’s notes in claim 10.
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Warren Jebens (GB2021807) in view of Honda (US20060062929), further in view of Shin Yuichi (JP200498538-) IDS REF.
Regarding claims 8 and 11, Robert Warren Jebens teaches the optical element wherein a width of the rib portion is constant along the path way to the side of the concentric circles. Robert Warren Jebens teaches using a pathway to flow material and remove air. However, Robert Warren Jebens-Honda combination fails to specifically to disclose the width of  at least one of the rib/groove portion is narrower on  both ends thereof than a center thereof. 
	In the same field of endeavor, Shin Yuichi teaches the optical element according to claim 1, wherein the split lens structure includes a Fresnel lens structure (see figures 3 and 1, 2  or 4) or micro Fresnel lens array structure in which the split lenses are arranged concentrically, and the rib portion (25, RP, RC) is linearly formed to pass through a center of a concentric circle of each of the split  ends thereof than a center thereof.  (see figure4 embodiment) of the concentric circles. The figure 4 embodiment teaches that configuring the groove to narrow at the peripheral/end region with a wider center is an effective methodology for creating a zonal lens.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Robert Warren Jebens- Honda combination to include narrowing rib for flow at both ends than a center portion, as taught by Shin Yuichi, since it provides a channel for discharging gas/air from the mold and provides a quality optic for focusing light. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato Junya (JP2012199063) teaches a lighting device with grooves (see figures 3-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH